internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no 263a 263a tam-103213-99 cc dom it a b7 chief appeals_office taxpayers’ name taxpayers’ address taxpayer identification no years involved date of conference legend region x state y variety z year year year year year year year year year year a b c d e f g h j k l m n p q r s t u v w aa dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurej dollar_figurek issues for purposes of determining whether the production of wine grape vines may be exempted from sec_263a of the internal_revenue_code under sec_263a is the nationwide weighted average preproductive_period of wine grape vines greater than two years for purposes of determining the actual preproductive_period for cost capitalization under sec_263a did the taxpayers produce a marketable quantity of wine grapes in year year or year does the actual preproductive_period for cost capitalization under sec_263a end when the first marketable quantity of wine grapes is harvested or at the beginning of the annual growing cycle that produces such a harvest did the taxpayers make an effective election under sec_263a such that sec_263a does not apply to their production of wine grape vines conclusions the nationwide weighted average preproductive_period of wine grape vines is greater than two years the taxpayers produced a marketable quantity of wine grapes in year the actual preproductive_period of wine grape vines ends with the harvest of a marketable quantity of wine grapes the taxpayers did not make an effective election under sec_263a facts the taxpayers are married individuals reporting income on a calendar_year basis they filed joint returns for year year and year the taxable years at issue the taxpayers purchased land in region x of state y in year they constructed a residence on the property in year and began preparing land for a vineyard in october of that year in early year the taxpayers planted a acres of variety z wine grape vines using one-year old green grafted vines in october of that year the vines produced an insignificant crop which was not harvested the grapes were allowed to fall from the vines or were trimmed off with the winter pruning and training in october of year the taxpayers harvested b tons of wine grapes from their vineyard a yield of c tons per acre a winery paid dollar_figurea for the year crop and absorbed all costs of harvesting the crop the taxpayers assert that the year crop was below their expectations because of damage caused by deer in year the deer uprooted or otherwise killed d of the e vines originally planted and stripped or chewed many other vines in october of year the taxpayers harvested f tons of wine grapes from their vineyard a yield of g tons per acre a winery paid dollar_figureb for the crop and the taxpayers paid the costs of harvesting the taxpayers estimate that an additional h to j tons were produced but were lost to birds the taxpayers further assert that the year wine grape crop was significantly below normal throughout region x in october of year the taxpayers harvested k tons of wine grapes from their vineyard a yield of l tons per acre a winery paid dollar_figurec for the crop and the taxpayers paid the costs of harvesting they estimate that an additional m to n tons were produced but were lost to mildew the taxpayers further assert that the year wine grape crop was significantly below normal throughout region x in october of year the taxpayers harvested p tons of wine grapes from their vineyard a yield of q tons per acre the taxpayers assert that year saw an unusually bountiful harvest of wine grapes in region x the taxpayers were not required under sec_447 to use an accrual_method of accounting with respect to their vineyard trade_or_business the taxpayers were not precluded by sec_448 from using a cash_method_of_accounting with respect to their vineyard trade_or_business law and analysis issue for purposes of determining whether the production of wine grape vines may be exempted from sec_263a under sec_263a is the nationwide weighted average preproductive_period of wine grape vines greater than two years sec_263a generally requires that the direct costs and all indirect_costs that directly benefit or are incurred by reason of the production of tangible_personal_property be capitalized sec_263a provides that sec_263a shall not apply to any plant that has a preproductive_period of two years or less and is produced by a taxpayer in a farming_business sec_263a provides that the exemptions in sec_263a do not apply to any corporation partnership or tax_shelter required to use an accrual_method of accounting under sec_447 or sec_448 sec_263a provides that for purposes of sec_263a the term farming_business means the trade_or_business_of_farming sec_263a provides that for purposes of sec_263a the term preproductive_period means in the case of a plant which will have more than one crop or yield the period before the first marketable crop or yield from such plant sec_263a provides that in the case of a plant grown in commercial quantities in the united_states the preproductive_period for such plant if grown in the united_states shall be based on the nationwide weighted average preproductive_period for such plant sec_1_263a-4t of the temporary income_tax regulations was in effect for the tax years at issue sec_1_263a-4t c ii a provided that the preproductive_period of property produced in a farming_business means in the case of a plant or animal which will have more than one crop or yield the period before the first marketable crop or yield from such plant or animal sec_1_263a-4t c ii b provided that the preproductive_period of a plant begins when the plant or seed is first planted or acquired by the taxpayer the preproductive_period ends when the plant becomes productive in marketable quantities or when the plant is reasonably expected to be sold or otherwise_disposed_of sec_1_263a-4t c ii d provided that the preproductive_period of plants grown in commercial quantities in the united_states is based on the nationwide weighted average preproductive_period for such plant growing plants is the production of property within the meaning of sec_263a a taxpayer growing plants is thus generally required by sec_263a to capitalize both the direct costs of the plants and the indirect_costs that directly benefit or are incurred by reason of the production of the plants a limited exemption from this capitalization requirement is provided for taxpayers that are not required to use an accrual_method of accounting under sec_447 or sec_448 permitted cash_method taxpayers when they produce plants with a preproductive_period of two years or less sec_263a a plant that bears more than one crop or yield is a completed item of property when it has the productive capacity to bear marketable crops or yields the production of such a plant is completed when its first marketable crop or yield is harvested the production_period of a plant corresponds generally to the preproductive_period of the plant however sec_263a and the regulations thereunder embody two separate but related conceptions of the preproductive_period the nationwide weighted average preproductive_period and the actual preproductive_period these conceptions serve different purposes in the application of sec_263a to farming businesses first the nationwide weighted average preproductive_period determines whether a plant has a preproductive_period of two years or less for purposes of the exemption provision in sec_263a under such provision a plant is exempt from sec_263a if it has a preproductive_period of two years or less and is produced in a farming_business by a permitted cash_method taxpayer sec_263a if the plant is produced in commercial quantities in the united_states this exemption is applied using the nationwide weighted average preproductive_period for that plant sec_263a sec_1_263a-4t c ii a d the nationwide weighted average preproductive_period of a plant reflects the cumulative experience of all taxpayers that cultivate such plants in the united_states and consequently is determined by the life cycle of the plant itself rather than the experience of any particular taxpayer for purposes of computing the nationwide weighted average the preproductive_period of a plant begins when the plant starts to grow the preproductive_period of grafted varietal grape vines for example begins no later than when the varietal grape stock is grafted to the root stock to create the final plant second if a plant is subject_to sec_263a the actual preproductive_period of each plant determines how long the taxpayer must capitalize costs with respect to such plant growing plants constitutes the production of property for purposes of sec_263a and thus a taxpayer growing plants subject_to 263a is required by sec_263a to capitalize specified costs with respect to these plants while they are being produced ie during the preproductive_period of the plants the actual preproductive_period is the period during which a specific taxpayer produces a specific plant and consequently is determined by the taxpayer’s actual experience rather than nationwide averages the actual preproductive_period begins when the taxpayer first plants or acquires the plant or seed and ends when the plant becomes productive in marketable quantities or when the plant is reasonably expected to be disposed of sec_1_263a-4t c ii b the nationwide weighted average preproductive_period of a plant and the actual preproductive periods of that plant as cultivated by various taxpayers are distinct thus if the nationwide weighted average preproductive_period for grape vines exceeded two years all grape growers would be subject_to sec_263a including those growers if any whose grape vines had actual preproductive periods of two years or less and were otherwise eligible for the exemption in sec_263a conversely if the nationwide weighted average preproductive_period for grape vines were two years or less all grape growers eligible for the exemption in sec_263a would be exempted from sec_263a including those producers whose grape vines had actual preproductive periods in excess of two years the nationwide weighted average preproductive_period and the actual preproductive_period are each appropriate for the functions they perform moreover both concepts are necessary because neither concept could appropriately perform the function served by the other first if the actual preproductive_period rather than the nationwide weighted average preproductive_period were used to determine whether the sec_263a exemption applied the exemption would not apply uniformly among permitted cash_method taxpayers that produce the same plant some of these taxpayers might be required to capitalize costs under sec_263a because their actual preproductive periods exceeded two years while other taxpayers producing the identical plant might be entirely exempt from capitalizing costs under sec_263a because their actual preproductive periods were two years or less congress rejected this result and chose instead to apply the sec_263a exemption on a national rather than regional or individual basis the express specification of a nationwide weighted average in sec_263a clearly reflects the intent of congress that all producers of a particular plant throughout the entire country should be treated uniformly with respect to whether cost capitalization under sec_263a is required second if the nationwide weighted average preproductive_period rather than the actual preproductive_period were used to determine how long a taxpayer must capitalize costs under sec_263a most taxpayers would either overcapitalize or undercapitalize their expenditures some taxpayers would have actual preproductive periods that were shorter than the nationwide weighted average preproductive_period these taxpayers would overcapitalize because they would continue to capitalize costs after their plants had become productive but before the nationwide weighted average preproductive_period ended conversely some taxpayers would have actual preproductive periods that were longer than the nationwide weighted average preproductive_period these taxpayers would undercapitalize because they would stop capitalizing costs after the nationwide weighted average preproductive_period ended but before their plants had become productive this result would be contrary to basic tax_accounting principles which generally attempt to match the income of a period against the expenses of that period by contrast using the actual preproductive_period as the capitalization period achieves proper matching of income and expenses of each taxpayer by ensuring that the capitalization period corresponds to the actual production experience of the individual taxpayer in sum the combined use of the nationwide weighted average preproductive_period and the actual preproductive_period strikes the proper balance between promoting a desirable uniformity in capitalization regulations and achieving an accurate matching of the revenues and expenses of each taxpayer growing wine grape vines is the production of property and thus is generally subject_to cost capitalization under sec_263a the production of wine grape vines however is exempt from sec_263a if i the taxpayer is a permitted cash_method taxpayer and ii wine grape vines have a preproductive_period of two years or less sec_263a b wine grape vines are a plant with more than one crop or yield and they are grown in commercial quantities in the united_states accordingly for purposes of the exemption in sec_263a the preproductive_period of wine grape vines is the nationwide weighted average preproductive_period for wine grape vines sec_263a according to the information submitted the taxpayers are permitted cash_method taxpayers but the taxpayers are still subject_to sec_263a with respect to their production of wine grape vines unless the nationwide weighted average preproductive_period of wine grape vines is two years or less the taxpayers assert that the preproductive_period for wine grape vines in region x is less than two years and have submitted evidence to support this assertion this evidence however is restricted to region x and has limited value in determining the nationwide weighted average preproductive_period of wine grape vines as discussed above the use of a nationwide weighted average preproductive_period in applying the exemption in sec_263a is expressly required by sec_263a moreover the evidence produced by the taxpayers does not support the conclusion that the preproductive_period of wine grape vines in region x is two years or less for purposes of determining the nationwide weighted average preproductive_period of wine grape vines the taxpayers misconstrue their evidence in two respects first the taxpayers calculate the preproductive_period by counting the number of annual growing cycles completed rather than the calendar time elapsed for example the taxpayers produce evidence of a winery in region x that planted grapes in and achieved a first small harvest in assuming arguendo that the harvest constituted a marketable crop that ended the preproductive_period the period from the spring planting and the autumn harvest constitutes two complete annual growing cycles - and - but is greater than two calendar years similarly the taxpayers produce evidence of another vineyard that planted grape vines in and achieved a first harvest in again assuming arguendo that the year harvest constituted a marketable crop that ended the preproductive_period the period between planting and the first harvest is two complete annual growing cycles but is in excess of two calendar years second the taxpayers apparently fail to include in the preproductive_period the time elapsed between the grafting of the varietal grape onto the rootstock and the planting of the resulting plant in the field if the vineyards in the preceding paragraph were planted with one year old grafted vines as is common the preproductive_period of each vineyard would be increased by an additional calendar_year or by an additional growing season thus the preproductive periods of these vineyards would be at least three years even if the first harvest constituted a marketable crop or yield and even when computed under the taxpayers’ method of counting completed growing seasons the taxpayers submit a contract between themselves and a winery under this contract the taxpayers agree to plant a specified acreage of a particular variety of grape in year not year as the taxpayers state in their argument and the winery agrees to purchase the entire output of such acreage beginning with the harvest in year estimated to be approximately r tons from s acres of vines or approximately t tons per acre assuming arguendo that the projected year harvest would be a marketable crop the period from planting in the spring of year until the harvest in the fall of year constitutes three complete growing cycles year 7-year year 8-year year 9-year and is in excess of two calendar years even without considering any time elapsed between the grafting of the vine and the planting of the vine in the field the united_states department of agriculture has furnished the internal_revenue_service with information indicating that grapes vines do not begin to produce in commercially significant quantities until the fourth year after planting based upon the supplied information it is appropriate to conclude that the nationwide weighted average preproductive_period for wine grape vines is in excess of two years accordingly the taxpayers’ production of wine grape vines is not exempt under sec_263a from sec_263a issue for purposes of determining the actual preproductive_period for cost capitalization under sec_263a did the taxpayers produce a marketable quantity of wine grapes in year year or year sec_263a provides that for purposes of sec_263a the preproductive_period of a plant having more than one crop or yield is the period before the first marketable crop or yield from such plant section sec_1_263a-4t c ii a provided that the preproductive_period of a plant having more than one crop or yield is the period before the first marketable crop or yield from such plant section sec_1_263a-4t c ii b provided that the preproductive_period of a plant begins when the plant or seed is first planted or acquired by the taxpayer the preproductive_period ends when the plant become productive in marketable quantities or when the plant is reasonably expected to be sold or otherwise_disposed_of no authorities have been located that directly discuss when a plant becomes productive in marketable quantities for purposes of sec_1_263a-4t c ii b however several rulings have considered the similar issue of when plants are sufficiently productive to be considered as being placed_in_service for purposes of depreciation although not directly on point these rulings are somewhat helpful in determining when plants become productive in marketable quantities under sec_1_263a-4t c ii b sec_1_46-3 provides that fruit-bearing trees and vines shall not be considered in a condition or state of readiness and availability for a specifically assigned function until they have reached an income-producing stage for purposes of sec_1_46-3 a macadamia tree reaches an income-producing stage in the year when it first bears nuts in sufficient quantity to be harvested and marketed in the ordinary course of the taxpayer's business this stage may be reached at different ages for different portions of a grove depending upon factors inherent in the trees as well as variations in soil climate and cultural treatment the yield of nuts must be more than de_minimis but may be less than expected at the age of maximum bearing capacity revrul_71_488 1971_2_cb_60 trees comprising a timber producer's seed orchard that are used to produce genetically superior seedlings for the producer's timber growing operation are placed_in_service when they bear cones in a quantity sufficient to warrant harvesting for seed revrul_78_264 1978_2_cb_9 in 12_bta_13 the apple trees in the taxpayer’s locality began to bear fruit in the fourth year after planting produced a commercial crop in the twelfth year after planting reached their maximum bearing capacity in the eighteenth year after planting and maintained this maximum capacity through their twenty-eighth year after which they were no longer economically viable as producers the board_of_tax_appeals concluded that the useful_life of the apple trees began in their twelfth year when they first bore a commercial crop and ended in their twenty-eighth year when they were no longer commercially viable taken together the foregoing authorities establish that a plant becomes productive in marketable quantities under sec_1_263a-4t c ii b when a crop or yield is harvested that is more than de_minimis although it may be less than expected for the plant at maximum bearing stage determining whether a crop or yield is de_minimis requires consideration of all relevant factors including the physical quantity produced the revenues resulting from the crop relative to the costs of production and the time elapsed since permanent planting a marketable quantity under sec_1_263a-4t c ii b must be more than a de_minimis physical quantity this determination is generally made by comparing the annual productivity of a plant in the year in question with the expected annual productivity of the plant at its full maturity if the annual production of a plant is de_minimis in relation to the annual production expected at maturity the plant is still in its preproductive_period marketable quantity cannot be interpreted to mean any physical quantity so long as it can be sold this construction would have the anomalous result of closing the preproductive_period with the production of one item if that item could be sold the production of a de_minimis amount should not close the preproductive_period simply because the amount can be sold accordingly the fact that a crop or yield was sold does not in itself establish that a marketable quantity was produced under sec_1 263a- 4t c ii b the fact that the revenues from selling a crop or yield exceed the direct costs of harvesting that crop or yield does not in itself establish that a marketable quantity was produced under sec_1_263a-4t c ii b a trade or businesses must do more than cover selected direct costs of production it must generate sufficient revenue to pay all of its direct and indirect_costs and if possible return a profit accordingly simply producing enough harvest revenues to cover direct harvest expenses does not establish that an operation has entered its productive phase a marketable quantity under sec_1_263a-4t c ii b must generate sufficient revenues both to cover the direct costs of its harvest and to contribute more than a de_minimis amount towards recovering the direct and indirect_costs of producing the plants and the crop or yield generation of such revenue demonstrates that the plants have become sufficiently productive to constitute a potentially sustainable farming_business the taxpayers claim that regulations and case law state that a crop is marketable under sec_1_263a-4t c ii b when the income from that crop exceeds the direct costs of harvest but they have not furnished such authorities the taxpayers also rely upon the irs market_segment_specialization_program mssp paper for the wine industry they point to an excerpt from page which states it takes a period of two to three years from the time of planting to produce a ‘commercially harvestable crop ’ this term generally means when the crop is substantial enough where sales proceeds will exceed the cost of harvest this is an important factor in that it determines when the vines are ‘placed in service ’ initially we note that any mssp paper as part of the internal_revenue_manual is not promulgated pursuant to any mandate or delegation of authority by congress and lacks the force and effect of law the service is not bound by contents of the irm 644_fsupp_101 d c pa m r notaro ustc big_number thompson electric inc v commissioner tcmemo_1995_292 by its own terms moreover the mssp paper excerpt does not purport to define when cost capitalization under sec_263a should end rather it defines when a crop is harvestable for commercial purposes determining when it is profitable to harvest a crop from plants involves different considerations from those used in determining when the plants have become sufficiently productive that their costs need no longer be capitalized under sec_263a the decision whether to harvest focuses primarily on the incremental revenues and costs of performing or omitting the harvest the decision whether to close the preproductive_period focuses on whether the plants are sufficiently mature and productive that further expenditures should be considered period_costs or costs of a future crop or yield rather than a capital_investment in the plants the determinations whether to harvest and whether to capitalize can occur quite independently of each other a plant with highly-valued fruit for example may produce a very minor crop that is worth harvesting because the harvest revenues although not large are greater than the harvest costs nonetheless the plant may still be so immature that the production_costs for that period should be capitalized and depreciated over the future productive life of the plant conversely a plant can be sufficiently mature that its preproductive_period is closed but may produce so poor a crop or yield that it is not commercially harvestable in that year according to a study by the university of state y the expected annual yield from a mature variety z vineyard in region x where the taxpayers farm is approximately u tons per acre this is a relatively conservative standard for comparison because it is based upon a vineyard planted with v vines per acre whereas the taxpayers planted their vineyard with approximately w vines per acre approximately a greater density the taxpayers have a acres of grapes and the expected annual yield of their vineyard at maturity would be aa tons if planted at v vines per acre as in the university of state y study in year the taxpayers harvested b tons of grapes which is approximately of the expected yield of the vineyard at maturity when planted at v vines per acre in year the taxpayers harvested f tons of grapes which is approximately of the expected yield of the vineyard at maturity when planted at v vines per acre in year the taxpayers harvested k tons which is approximately of the expected yield of the vineyard at maturity when planted at v vines per acre the year and year amounts are clearly de_minimis in relation to the expected mature yield the year amount is more than de_minimis in relation to the expected mature yield the grape vines did not produce sufficient revenues in year or year to make more than a de_minimis contribution towards recovering the direct and indirect_costs of their production in year harvest revenues were dollar_figurea depreciation was dollar_figured and other expenses were dollar_figuree in year harvest revenues were dollar_figureb depreciation was dollar_figuref and other expenses were dollar_figureg in year harvest revenues were dollar_figurec depreciation was dollar_figureh and other expenses were dollar_figurej the purchaser absorbed the costs of harvesting approximately dollar_figurek in year while the taxpayers paid the costs of harvesting in year and year after adjusting for the different treatment of harvest costs the year harvest revenue was of total period expenses and of total period expenses exclusive of depreciation the year harvest revenue wa sec_2 of total period expenses and of total period expenses exclusive of depreciation the year harvest revenue wa sec_12 of total period expenses and of total period expenses exclusive of depreciation the grape vines clearly did not make more than a de_minimis contribution toward the total costs of the farming_business of the taxpayers in year or year the grape vines did make more than a de_minimis contribution in year even though the overall farming_business was still unprofitable in that year in sum the production of the vineyard was de_minimis in year and year whether measured in terms of physical production or revenue generation accordingly the vineyard did not achieve a marketable crop until the year harvest when the actual preproductive_period of the vines ended issue does the actual preproductive_period for cost capitalization under sec_263a end at the harvest of the first marketable quantity of wine grapes or at the beginning of the annual growing cycle that produces such a harvest sec_263a provides that in the case of a plant which will have more than one crop or yield the term preproductive_period means the period before the first marketable crop or yield from such plant sec_1_263a-4t c ii a provided that in the case of a plant or animal which will have more than one crop or yield the preproductive_period of property produced in a farming_business means the period before the first marketable crop or yield from such plant sec_1_263a-4t c ii b provided that the preproductive_period of a plant ends when the plant becomes productive in marketable quantities or when the plant is reasonably expected to be sold or otherwise_disposed_of section sec_1_263a-4t c ii c provided that the preproductive_period of an animal ends at the time the animal is ready to perform the primary function intended to be performed by that animal eg when the animal becomes productive in marketable quantities or when the animal is reasonably expected to be sold or otherwise_disposed_of for example in the case of a cow used for breeding purposes the preproductive_period with respect to the cow ends on the date the first calf is dropped the taxpayers argue that the actual preproductive_period should not end with the harvest of the first marketable crop rather it should end at the beginning of the annual growing cycle that produces such crop in effect the taxpayers suggest that the actual preproductive_period should be delimited and applied in terms of crop production cycles rather than calendar days under the taxpayers’ theory if their vineyard produced its first marketable crop in october of year the preproductive_period of the vineyard would end with the october year harvest which the taxpayers assert marks the beginning of the production cycle for the year crop production_costs incurred after the year harvest would be deducted as period_costs or capitalized into the year crop as appropriate if however the vineyard did not produce a marketable crop in october of year the preproductive_period would not end with the october of year harvest and all production_costs in year would be capitalized into the vines the theory suggested by the taxpayers is not consistent with the language of the applicable statute and regulations sec_263a and sec_1_263a-4t c ii a both define the actual preproductive_period as the period before the first marketable crop or yield rather than the period before the first productive growing cycle sec_1_263a-4t c ii b states that the actual preproductive_period of a plant ends when the plant becomes productive in marketable quantities which indicates that the plant must have completed production of the marketable quantity before the actual preproductive_period closes the most natural reading of these authorities is that the first marketable crop or yield is an event occurring at some point in time and this point in time is the end of the preproductive_period this reading is further supported by the analogous provisions of sec_1 263a- 4t c ii c regarding the preproductive_period of animals this regulation specifically states that the preproductive_period of a cow used for breeding purposes ends when the first calf is dropped which corresponds to the actual harvesting of a marketable quantity from a plant and not when gestation of the calf commences which would correspond to the beginning of the production cycle of a marketable quantity the taxpayers’ theory also creates considerable practical difficulties where the crop production cycle of a plant with multiple crops or yields spans two or more taxable years a farmer preparing a return for a given year for example often will not know whether the growing cycle commenced in that year will ultimately produce a marketable crop in the subsequent year yet such knowledge is required under the taxpayers’ theory to determine the proper tax treatment of costs incurred for the production cycle within in such situations the farmer would simply be required to guess regarding the events of in order to prepare the return for this anomalus result is not required if the first productive harvest is treated as the end of the preproductive_period of a plant under such treatment the events of a taxable_year are always sufficient in themselves to determine the correct_tax treatment of production_costs incurred within such year and the farmer is never required to guess regarding events in subsequent tax years the taxpayers’ theory is also inconsistent with the annual_accounting_concept that is a fundamental and longstanding principle of federal income_taxation under this concept taxes are calculated and assessed on the basis of annual tax_accounting periods rather than completed transactions or production cycles an event that spans multiple tax_accounting periods is taken into account in one or more of those periods according to the tax_accounting methods of the taxpayer the items taken into account in each such period are generally determined by events occurring within that period without regard to events occurring in other periods 282_us_359 under the theory advanced by the taxpayers the tax treatment of production_costs in each accounting_period is not determined solely by events within such period rather the characterization of costs in a given year would be determined not by events in that year but by the outcome of the harvest in the subsequent year in effect the taxpayers’ theory would account for costs on the basis of production cycles rather than tax_accounting periods which does not comport with the annual_accounting_concept by contrast treating the harvest of the first marketable crop or yield as the end of the preproductive_period of a plant with multiple crops or yields is perfectly consistent with the annual_accounting_concept under such treatment the correct_tax characterization of production_costs incurred during the year is always determinable by reference to the events of the year for the foregoing reasons we conclude that the actual preproductive_period of wine grape vines under sec_263a ends at the harvest of the first marketable crop rather than the beginning of the annual growing cycle that produced such harvest issue did the taxpayers make an effective election under sec_263a such that sec_263a does not apply to their production of wine grape vines sec_263a provides that if a taxpayer makes an election under sec_263a sec_263a shall not apply to any plant produced in any farming_business carried on by such taxpayer sec_263a and c provide that certain taxpayers and activities are not eligible for the election under sec_263a sec_263a provides that unless the secretary otherwise consents an election under sec_263a may be made only for the taxpayer's first taxable_year which begins after date and during which the taxpayer engages in a farming_business sec_263a provides that if a taxpayer makes an election under sec_263a the provisions of sec_168 relating to alternative depreciation shall apply to all property of the taxpayer and any related_person under sec_263a used predominantly in the farming_business and placed_in_service in any taxable_year during which such election is in effect sec_1_263a-4t c i permitted certain taxpayers to make an election not to have the rules of sec_1_263a-4t c apply to any plant or animal produced in a farming_business conducted by the electing taxpayer sec_1_263a-4t c iii provided that unless consent is obtained from the commissioner of internal revenue the election described in sec_1_263a-4t c may only be made for the taxpayer’s first taxable_year that begins after date and during which the taxpayer engages in a farming_business sec_1_263a-4t c iv provided that a taxpayer eligible to make the election under sec_1_263a-4t c shall be treated as having made the election if such taxpayer does not capitalize the costs of producing property in a farming_business as the provisions of sec_1_263a-4t would otherwise require sec_1_263a-4t c iv b provided that if the taxpayer makes the election under sec_1_263a-4t c the alternative_depreciation_system as defined in sec_168 ads shall be applied to all property used predominantly in any farming_business of the taxpayer or related_person and placed_in_service in any taxable_year during which the election is in effect notice_87_76 1987_2_cb_384 provides that the consent of the commissioner is granted to any otherwise eligible_taxpayer to make an election under sec_263a for the first taxable_year during which the taxpayer produces property to which the provisions of sec_263a apply although such year may be subsequent to the general effective date of sec_263a notice_87_76 further provides that in order for a taxpayer to be treated as having made an election under sec_263a by reporting income and expenses in accordance with the rules under the election it is necessary to report both income and expenses in accordance with the rules contained in sec_1_263a-1t c subsequently redesignated as sec_1_263a-4t c including use of ads under sec_168 notice_87_76 specifically states that a farmer who continues to expense production_costs otherwise required to be capitalized under sec_263a but fails to use ads for applicable_property placed into service has not made an election under sec_263a and thus is not in compliance with the provisions of sec_263a determining whether the taxpayers made an effective election under sec_263a raises two distinct issues first when were the taxpayers required to make the election and second did the taxpayers comply with the requirements for an effective election at such time with respect to the first issue of when the election must be made sec_1 263a- 4t c iii provided that a taxpayer must make an election under sec_263a in the first taxable_year during which the taxpayer engages in a farming_business notice_87_76 however provides the automatic consent of the commissioner to make an election under sec_263a in the first taxable_year during which the taxpayer produces property to which sec_263a applies even if the taxpayer had previously engaged in a farming_business without being subject_to sec_263a the taxpayers began their farming_business in year when they started preparing their land for the installation of the vineyard the taxpayers first incurred costs subject_to sec_263a when the preproductive_period of the vines commenced which occurred when the vines were first acquired or planted sec_1_263a-4t c ii b the vines were purchased in year or year the submitted information is unclear on this point and were planted in year under sec_1_263a-4t c iii and notice_87_76 the first taxable_year in which the taxpayers could make the election under sec_263a was the year in which the taxpayers acquired the vines either year or year with respect to the second issue of how an election under sec_263a is made sec_1_263a-4t c iii provides that a taxpayer may make the election by including an express statement to that effect on the return for the tax_year of the election alternately a taxpayer may make an implicit election by failing to capitalize the costs of producing property in a farming_business as the provisions of sec_263a would otherwise require sec_1_263a-4t c iv in either case the electing taxpayer is required to abide by the requirements of sec_263a including the use of ads with respect to all depreciable_property placed_in_service in the farming_business during an election_year sec_1_263a-4t c vi in year the taxpayers prepared the soil for the installation of the vineyard and they may have purchased the vines the taxpayers did not claim any deductions for their farming_business for year and did not include a schedule f in their return for that year accordingly the taxpayers did not make an implicit election under sec_263a in year the taxpayers either incurred no costs subject_to capitalization under sec_263a or they incurred costs subject_to sec_263a and failed to deduct them in year the taxpayers planted the vines and began the normal activities necessary to cultivate them the taxpayers did not claim any deductions related to their farming_business in year and did not include a schedule f in their return for that year accordingly the taxpayers did not make an implicit election under sec_263a in year because they failed to deduct numerous costs such as vine pruning and maintenance that were subject_to capitalization under sec_263a in year the taxpayers filed a schedule f with their return they deducted costs incurred in association with the vineyard during year the grape vines and other vineyard assets were placed_in_service the taxpayers depreciated the vines over a 20-year recovery_period as required by ads sec_168 g b but utilized the declining balance method rather than the straight-line method required by ads sec_168 most of the other vineyard assets were depreciated using the or declining balance methods rather than the straight-line method required by ads the deduction of sec_263a costs in year did not constitute a valid election under sec_263a sec_1_263a-1t c iii and notice_87_76 provide that the election under sec_263a must be made in the first year in which it can be made the first year in which the taxpayers could have made the election was either year or year depending upon when the taxpayers first incurred preproductive costs and the taxpayers did not make an explicit or implicit election in either year accordingly the taxpayers were no longer eligible to make an election under sec_263a in year or thereafter having failed to make a timely election under sec_263a in year or year the taxpayers have lost their right to make this election without the consent of the commissioner the sec_263a election is a method_of_accounting under sec_446 accordingly in order to obtain the consent of the commissioner to make an election under sec_263a a taxpayer must file a form_3115 application_for change in accounting_method to request the commissioner’s consent to change its method to the sec_263a election no form_3115 was filed by the taxpayers further the failure of the taxpayers to use ads in depreciating their vineyard assets is sufficient in itself to preclude an effective sec_263a election sec_263a mandates that taxpayers maintaining an election under sec_263a must use ads for property that is predominantly_used in the farming_business and is placed_in_service in an election_year see also general explanation of the tax_reform_act_of_1986 notice_87_76 clarifies that the use of ads mandated by sec_263a is a continuing condition for a valid election under sec_263a election the taxpayers failed to comply with the requirement to use ads as required by sec_263a and thus did not make an effective election under sec_263a accordingly even if the taxpayers had otherwise complied with the requirements for a timely sec_263a election in year or year by deducting preproductive_period costs they would still not have made an effective election because they failed to use ads as required by sec_263a in sum the taxpayers did not make an effective election out of sec_263a under sec_263a a copy of this technical_advice_memorandum is to be given to the taxpayers sec_6110 provides that it may not be used as precedent
